Title: From Benjamin Franklin to Van der Oudermeulen, 22 June 1780
From: Franklin, Benjamin
To: Oudermeulen, Cornelis van der


Sir,
Passy. 22. June. 1780
I received the Letter you did me the Honour of writing to me, the 15th. Inst. containing the Sketch of a Plan for commerce with America by establishing there and in Europe Companies with Privileges for that Purpose, upon which you desire my Sentiments.
I cannot from so small a Sketch understand fully the Extent of your Plan: But I will mention what occurs to me in Perusing it.— There is no doubt but that Merchants in Europe may if they think fit, form themselves into Companies for carrying on the Commerce of America, with such Privileges as they can obtain from their Sovereigns; but the general Principle in America being for a free Trade with all the World, and to leave every one of their Merchants at Liberty to prosecute it as he may judge most for his Advantage, I do not think such Companies can be established there with any exclusive Rights or Privileges. And this open commerce being free to all Nations, and more profitable to Europe than to America, which can very well subsist and flourish without a Commerce with Europe; a Commerce that chiefly imports Superfluities & Luxuries; it concerns those Nations principally to protect that Commerce, in which Protection there is no doubt but France will bear her Part; but that she should take the whole upon her, is too much to be ask’d or expected by America. We have besides a common Opinion, that Business is best manag’d and to most Advantage by those who are immediately interested in the Profits of it; and that Trading Companies are generally more profitable to the Servants of the Company than to the proprietors of the Stock, or to the Publick.
I have the honour to be, Sir, Your most obedient & most humble Sert
signed. B. Franklin
M. Van der OudermeulenCopy.
 
Notation in Franklin’s hand: Papers & Letters Relating to a Company propos’d to be formed in Europe for the American Trade
